                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    CRAIG GENESS                                  CIVIL ACTION

                       v.                         NO. 16-876

    COMMONWEALTH OF
    PENNSYLVANIA

                                              ORDER

        AND NOW, this 9th day of December 2019, upon considering the Plaintiffs Motion to

compel (ECF Doc. No. 270), with supporting Memorandum (ECF Doc. No. 271), the

Administrative Office of Pennsylvania Courts' Opposition (ECF Doc. No. 274), and having

reviewed the contested discovery responses and mindful the Plaintiffs claim is based on deliberate

indifference by the Administrative Office in its supervisory and reporting role, it is ORDERED

Plaintiffs Motion to compel (ECF Doc. No. 270) is GRANTED in part and DENIED in part

and Defendant Administrative Office shall, on or before December 13, 2019, provide fulsome

responses to answer only 1:

        1.      Whether the assigned Judges reviewed any report of evaluation regarding the

Plaintiffs mental capacity or competency to stand trial during the period of Plaintiffs

incarceration or forced detention as this information may address, more directly than reviewing

transcripts, whether there is a procedure or expectation for judges to review evaluations during

Plaintiffs incarceration or forced detention2 ;


1
 Mr. Geness may not use admissions as argument points. The Administrative Office answered
admissions requests addressing facts. It cannot admit issues of law or necessarily admit Mr.
Geness's interpretation of Pennsylvania Rules. To the extent the parties differ, these issues are
left for us.

2
 Mr. Geness's remaining requests to compel non-party judges' reasons for their conduct are denied
without prejudice subject to exploring further information through deposition if necessary. Mr.
Geness has not yet shown the relevance of the evidence of the judges' review of evaluation as he
        2.      Actions which the Administrative Office, including the details responsive to

subsections a.- d. of Interrogatory No. 5, believes it might be able to pursue during Plaintiffs

incarceration or forced detention upon notice or receipt of information regarding a mentally

impaired pretrial detainee held in custody for a period in excess of the Pennsylvania statutory

speedy trial requirement without being brought to trial including possibly responding there are no

such obligations upon, or actions available, to the Administrative Office;

        3.      Whether the Administrative Office believes it had the authority or responsibility,

including the details responsive to subsections a.- d. of Interrogatory No. 6, to contact the

Pennsylvania Supreme Court during Plaintiffs incarceration or forced detention regarding a

mentally impaired pretrial detainee including possibly responding it does not believe it possesses

this authority or responsibility;

        4.      Whether the Administrative Office believes it had the ability, authority or

responsibility, including the details responsive to subsections a.- d. of Interrogatory No. 7, to ask

the Pennsylvania Supreme Court to directly intervene on behalf of a mentally impaired pretrial

detainee during Plaintiffs incarceration or forced detention to compel the trial court to bring the

mentally impaired individual to trial on criminal charges including possibly responding the

Administrative Office does not believe it possessed this ability, authority or responsibility; and,



may not sue the judges for their conduct. This case involves the alleged supervisory failures which
Mr. Geness claims demonstrate deliberate indifference to him. While this is serious litigation and
the state judicial system has a significant role in the proofs, Mr. Geness has yet to show "why"
judges did or did not review the evaluation is relevant to his claims against the supervisors. We
do not see a basis for Mr. Geness asserting he is ''tasked with proving ... the Judges of Fayette
County Court of Common Pleas ... were deliberately indifferent" to his constitutional rights. The
question is whether the judges did review. The transcripts could possibly refer to evaluations.
But they may not. And there may be evaluations not tethered to a transcribed hearing. Mr. Geness
may discover if the judges reviewed evaluations and if so, which ones relating to identified
hearings or otherwise. We will not allow the reasons for reviewing or not reviewing by non-party
judges absent a further showing of relevance to claims against the Administrative Office.
                                                 2
       5.      A fulsome privilege log, including the author, all recipients, all persons copied,

dates, detailed subject matter, of all documents withheld based on deliberative process, attomey-

client, or work product privileges.




                                               3
